July 20, 2007 The Student Loan Corporation Announces Second Quarter Earnings Stamford, CT: The Student Loan Corporation (NYSE:STU) today reported net income of $71 million ($3.53 earnings per share) for the second quarter of 2007, a decrease of $31 million (31%) compared to net income of $102 million ($5.09 basic earnings per share) for the same period of 2006 primarily due to a $1.3 billion year-over-year decrease in loan sales and securitizations. “We continued our strong performance in originations this quarter, highlighted by growth in FFELP Stafford and PLUS retail originations,” said CEO Mike Reardon. “Our focused efforts have enabled us to continue to expandour managed loan portfolio.” During the twelve month period ended June 30, 2007, the Company’s managed student loan portfolio grew by $3.1 billion (10%) to $35.2 billion reflecting the Company’s continued strong origination performance.The managed portfolio includes $22.2 billion of Company owned loan assets and $13.0 billion of loans held in securitization trusts. Second quarter originations included retail FFELP Stafford and PLUS originations of $0.6 billion, a 17% increase from the same period of last year. The Company also made new CitiAssist Loan commitments of $0.2 billion, up 8% compared to the same period last year.Loan consolidation and other secondary market activities contributed approximately $0.6 billion of loans to the Company’s student loan portfolio during the 2007 second quarter. Net interest income of $103 million for the second quarter of 2007 was $12 million, or 11%, lower than the same period of 2006. This decrease was mainly the result of lower average balances. Second quarter net interest margin was 1.74 %, an increase of four basis points from the second quarter of 2006. The Company’s other income of $60 million for the second quarter of 2007 was $36 million lower than the same period of 2006. This decrease was attributable to a $31 million decrease in gains on loans sold and securitized.The Company sold and securitized $1.3 billion of loans during the second quarter of 2007 compared to $2.6 billion during the same period of 2006.Market value fluctuations of the Company’s derivative instruments also contributed to the year-over-year decrease in fee and other income. The Company’s operating expense ratio (total operating expenses as a percentage of average managed student loans) for the second quarter of 2007 was 0.52%, an increase of two basis points from the same period of 2006. Total operating expenses were $46 million for the second quarter of 2007, up $5 million (13%) from the same 2006 period. The Company’s second quarter 2007 provision for loan losses of $4 million was $1 million lower than the second quarter 2006 provision. The Company’s second quarter return on average equity decreased to 17.9% from 28.9% in the second quarter of 2006, due primarily to lower earnings and, to a lesser extent, higher equity balances. On July 18, 2007, the Company’s Board of Directors declared a regular quarterly dividend on the Company’s common stock of $1.43 per share.The dividend will be paid September 4, 2007 to shareholders of record on August 15, 2007. The Student Loan Corporation is one of the nation’s leading originators and holders of FFELP program and private education loans.Citibank, N.A., a subsidiary of Citigroup Inc., is the largest shareholder in the Company with an 80% interest. For information or inquiries regarding student loan accounts, please call 1-800-967-2400.Hearing impaired customers with Telecommunication Devices for the Deaf (TDD) may call 1-800-846-1298.Information is also available on the Company’s Web site at http://www.studentloan.com. FORWARD-LOOKING STATEMENTS Certain statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. The Company’s actual results may differ materially from those suggested by the forward-looking statements, which are typically identified by the words or phrases “believe”, “expect”, “anticipate”, “intend”, “estimate”, “target”, “may increase”, “may fluctuate”, “may result in”, “are projected”, “will”, “should”, “would”, “could” and similar expressions. These forward-looking statements involve risks and uncertainties including, but not limited to, general economic conditions, including the performance of financial markets and interest rates; and the effects of future legislative and regulatory changes, including those affecting the interest rates borrowers pay on certain loans and the magnitude of certain loan subsidies, which will determine the floor income benefit to the Company on Stafford Loans; and the persistence of lower risk-sharing liabilities. Press Contact:Mark Rodgers 212-559-1719 Investor Relations:Bradley Svalberg203-975-6320 THE STUDENT LOAN CORPORATION CONSOLIDATED BALANCE SHEET (Dollars in thousands, except per share amounts) June 30, December 31, June 30, 2007 2006 2006 ASSETS (Unaudited) (Unaudited) Federally insured student loans $16,355,000 $17,184,133 $16,023,880 Private education loans 3,021,424 3,072,394 5,913,138 Deferred origination and premium costs 607,695 632,872 740,397 Allowance for loan losses (15,411) (14,197) (9,936) Student loans, net 19,968,708 20,875,202 22,667,479 Other loans and lines of credit 18,809 76,117 94,400 Loans held for sale 2,160,804 323,041 1,968,631 Cash 363 6,570 23,231 Residual interests in securitized loans 593,552 546,422 273,137 Other assets 967,135 809,251 832,289 Total Assets $23,709,371 $22,636,603 $25,859,167 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term borrowings, payable to principal stockholder $9,543,300 $11,136,800 $12,500,000 Long-term borrowings, payable to principal stockholder 11,900,000 9,200,000 11,200,000 Deferred income taxes 271,429 287,641 304,481 Other liabilities 381,382 458,861 389,065 Total Liabilities 22,096,111 21,083,302 24,393,546 Common stock, $0.01 par value; authorized 50,000,000 shares; 20,000,000 shares issued and outstanding 200 200 200 Additional paid-in capital 141,343 141,324 141,300 Retained earnings 1,471,717 1,410,968 1,324,121 Accumulated other changes in equity from nonowner sources - 809 - Total Stockholders' Equity 1,613,260 1,553,301 1,465,621 Total Liabilities and Stockholders' Equity $23,709,371 $22,636,603 $25,859,167 THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENT OF INCOME (Dollars in thousands, except per share amounts) (Unaudited) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 NET INTEREST INCOME Interest income $400,674 $430,641 $779,321 $807,558 Interest expense 297,797 315,453 582,687 585,272 Net interest income 102,877 115,188 196,634 222,286 Provision for loan losses (3,895) ( 5,302) (14,423) (11,441) Net interest income after provision for loan losses 98,982 109,886 182,211 210,845 OTHER INCOME Gains on loans securitized 48,548 69,073 48,548 69,073 Gains on loans sold 2,492 13,448 20,266 20,199 Fee and other income 9,420 14,247 24,283 19,396 Total other income 60,460 96,768 93,097 108,668 OPERATING EXPENSES Salaries and employee benefits 16,120 13,447 30,570 26,159 Other expenses 29,631 26,938 59,379 51,788 Total operating expenses 45,751 40,385 89,949 77,947 Income before income taxes 113,691 166,269 185,359 241,566 Income taxes 43,174 64,459 70,819 93,601 NET INCOME $70,517 $101,810 $114,540 $147,965 DIVIDENDS DECLARED AND PAID $28,600 $26,000 $54,600 $47,600 BASIC AND DILUTED EARNINGS PER COMMON SHARE (based on 20 million average shares outstanding) $3.53 $5.09 $5.73 $7.40 DIVIDENDS DECLARED AND PAID PER COMMON SHARE $1.43 $1.30 $2.73 $2.38 Certain prior period balances have been reclassified to conform to the current period’s presentation.
